ROSENN, Circuit Judge
(concurring).
Except for his views on the plaintiff’s burden of proof set forth in Part III A, I join in Judge Aldisert’s carefully analyzed opinion and concur in its result.
The panel decided that Huddell had adduced sufficient evidence to submit to the jury the questions whether a defect existed and whether it was a proximate cause of Dr. Huddell’s death. On retrial, however, Huddell will fail to meet her burden of proof according to the majority unless she can show (1) that there existed an alternate safer design “practicable under the circumstances,” (2) the extent of the injuries which would have resulted had that alternate, safer design been installed, and (3) “some method of establishing the extent of enhanced injuries attributable to the defective design.”
I have no difficulty accepting the first aspect of proof. To label a design defective requires proof that an alternative available design would have been safer. There may be circumstances, however, where the second and third requirements are unreasonably burdensome to an innocent plaintiff. I believe the burden of apportionment should not invariably be imposed upon a plaintiff, and there are persuasive reasons for properly imposing it upon defendants in certain situations.
Once we deny recovery against a manufacturer because the plaintiff is unable to prove exactly what portion of the injuries are attributable to the defective product, what prevents the negligent driver from escaping liability on the same ground? A failure in apportionment must then needs excuse both wrongdoers. Judge Learned Hand addressed himself to the dilemma in Navigazione Libera T. S. A. v. Newtown Creek T. Co., 98 F.2d 694, 697 (2d Cir. 1938):
Nobody doubts that if two tortfeasors contribute to a single loss, each is liable in solido. This result is however scarcely logical so long as the injured person has the burden of showing that the tortfeasor whom he pursues caused the damage and how much he caused. On the other hand, since it is impossible to prove what share the act of either of the tortfeasors contributed, or whether it contributed any at all, if this prevailed, each would escape— an absurd result. To overcome this difficulty, the law imposes upon each tortfeasor the impossible burden of proof, contenting itself with limiting the injured person’s total recovery to one indemnity. The situation is the same when one of the two contributing factors is not the result of an actionable fault: again, the single tortfeasor cannot be allowed to escape through the meshes of a logical net. He is a wrongdoer; let him unravel the casuistries resulting from his wrong. [Citations omitted.]
We recognize that Levin and General Motors are not joint tortfeasors, that one is charged with negligence and the other as a manufacturer of a defective product, that each has acted independently, and because their acts are alleged to have combined contemporaneously to cause the injuries, they are, at most, concurrent tortfeasors. Even as to concurrent tortfeasors, however, in some instances courts are willing to hold all defendants liable and to shift the burden of proof to defendants to apportion damages among themselves.
The usual rule placing the burden of proof upon a plaintiff has been relaxed in some situations even regarding the issue of *745causation. One such situation is what Prosser has termed “clearly established double fault and alternative liability.” Prosser, Torts 243 (1971). That is, both defendants are wrongdoers arid, as such, have brought about the situation in which the victim was injured. Although necessarily only one defendant caused the actual injury, it is impossible to determine which defendant was the cause. In this circumstance, courts will hold both defendants liable and impose the burden on each to prove nonculpability. The California Supreme Court was in the forefront of this approach with the seminal case of Summers v. Tice, 33 Cal.2d 80, 199 P.2d 1 (1948). See, e. g., Bowman v. Redding & Co., 145 U.S.App.D.C. 294, 449 F.2d 956, 968 (1971); Restatement (Second) of Torts § 433B(3) (1965).
Summers, by shifting the burden of proving causation, was an extension of the majority rule articulated in Navigazione Lib-era, supra, which shifted the burden of apportioning damages whenever more than one tortfeasor was shown to have contributed to the injury. Difficulties in apportioning damages and proving causation commonly arise in multiple automobile collision cases, which are quite analogous to the instant case. Typically, two or more negligent drivers cause successive impacts which together injure a victim. The injuries are such that they cannot be apportioned among the various collisions, which renders it impossible to determine which driver is responsible for which injury. Almost every jurisdiction faced with such a case has therefore adopted the rule that each defendant may be held liable for the injuries, and the burden of proof shifts from the plaintiff to the defendants to show which part of the injuries were caused by any particular defendant. Annot., 100 A.L.R.2d 20 (1965).1
Thus, it would appear that where the tortious conduct of two or more persons have combined to injure a plaintiff, and one or more of the defendants seeks to limit his liability on the ground that the damages are capable of apportionment, the principle of shifting the burden of proof to the defendants ought to be applied even more readily than in the causation situation to which we adverted above. This is the rule embodied in section 433B(2) of the Restatement (Second) of Torts (1965).2
New Jersey has wholeheartedly embraced this approach. In Hill v. Macomber, 103 N.J.Super. 127, 246 A.2d 731 (1968), the New Jersey Supreme Court declared:
In these days of chain collisions, it is better that a plaintiff, injured through no fault of his own, should be compensated by both tortfeasors, even though one of them may pay more than his theoretical share of the damage which his wrong has helped to create, than that the injured party have no recovery.
Id. at 737. The court has accordingly adopted the position of Restatement (Second) of Torts § 433B (1965) that the burden of proof of apportionment is upon the defendant who seeks to limit his liability where it is unknown to what extent each defendant contributed to the injuries.3
*746Recently, the New Jersey Supreme Court has accorded even greater protection to innocent plaintiffs in a case involving strict products liability as well as negligence. In Anderson v. Somberg, 67 N.J. 291, 338 A.2d 1 (1975), injury to the plaintiff resulted from either the negligence of the hospital staff or a defect in the surgical instrument. Unlike Summers v. Tice or Hill v. Macomber, in which all the defendants were wrongdoers, in Anderson only one defendant had violated his duty to the plaintiff, and all the rest were entirely innocent. Nonetheless, the court refused to deny recovery to the innocent plaintiff since he had no way to discover the culpable party. It held, instead, that the burden of proof shifted to each defendant to prove nonculpability upon pain of being held liable.
The holding in Anderson may be restricted to instances in which the plaintiff suffered injury while an unconscious hospital patient. Nevertheless, it represents a clearly delineated policy choice of the New Jersey Supreme Court to place the penalty for failure to apportion damages on some innocent defendants in order to allow an innocent plaintiff full recovery.
It bears emphasis that in the instant case Huddell has adduced evidence that both General Motors and Levin were wrongdoers and that both were a substantial cause of the death of her decedent. Shifting the burden of proof of apportionment to General Motors and Levin would thus be less radical than the result in either Summers v. Tice and Hill v. Macomber, where causation could not be shown, or Anderson v. Somberg, where not only causation but the existence of a product defect was entirely in doubt.
The underlying rationale of the courts has been that justice is better served by allowing an innocent plaintiff to recover his entire damages from independent and concurrent wrongdoers, when he cannot reasonably apportion his damages, than by protecting a proven wrongdoer from possible overpayment. The burden is placed squarely upon the defendant to limit his liability in such circumstances. The rule applies a fortiori to injuries which are inherently incapable of division, such as death.
Thus, I see no reason why in this case we should jettison the firmly entrenched principle shifting the burden of proof when it is impossible to apportion damages among concurrent tortfeasors and do a gross injustice to an innocent plaintiff. This view is supported by several commentators in the area who have recognized the necessity for relaxing the burden of proof in “second collision” cases. E.g., Sklaw, “Second Collision” Liability: The Need for Uniformity, 4 Seton Hall L.Rev. 499, 527 (1973); Note, Liability for Negligent Automobile Design, 52 Iowa L.Rev. 953, 968 (1967); Nader & Page, Automobile Design and the Judicial Process, 55 Cal.L.Rev. 645, 658-59 (1967).
Indeed, Larsen v. General Motors, 391 F.2d 495 (8th Cir. 1968), recognized the principle that difficulty in apportionment should not bar an innocent plaintiff from recovery in a “second collision” context.4 In response to General Motors’ argument that it would be difficult to assess which injuries resulted only from the defect, the court stated:
This is no persuasive answer and, even if difficult, there is no reason to abandon the injured party to his dismal fate as a traffic statistic, when the manufacturer owed, at least, a common law duty of reasonable care in the design and construction of its product.
Id. at 503.
At least one court has held an automobile manufacturer liable for an alleged defect even though the plaintiff had not produced any evidence as to the “relative proportionate shares of liability” attaching to the *747manufacturer and the negligent driver. Turcotte v. Ford Motor Co., 494 F.2d 173, 187 (1st Cir. 1974).
Moreover, Huddell is not in the position of the plaintiff in Yetter v. Rajeski, 364 F.Supp. 105 (D.N.J.1973), cited approvingly by the majority decision. In Yetter, the plaintiff had settled with the negligent driver before going to trial against the manufacturer and importer of the automobile. The court granted defendants’ motion for a directed verdict because the plaintiff adduced no evidence at all as to the decedent’s ability to have survived the accident absent the defect. In the instant case, Huddell introduced uncontroverted expert testimony that her decedent would have survived the collision but for the defective head rest. Also, she has joined both the negligent driver and the manufacturer as defendants. The cases are thus distinguishable.
I cannot join with the majority in denying recovery to Huddell if, on retrial, she fails to meet the virtually insurmountable burden of apportioning her decedent’s death between Levin’s negligence and General Motors’ defective design. Instead, once she has shown a modicum of enhanced injuries by testimony that the defect caused an otherwise survivable accident to be fatal, the burden should shift to the defendants to apportion damages inter se and limit their liability if they can.5

. E.g., Moore v. Strong, 360 F.2d 71 (10th Cir. 1966) (applying Oklahoma law); Washewich v. LeFave, 248 So.2d 670 (Fla.App.1971); Fugere v. Pierce, 5 Wash.App. 592, 490 P.2d 132, 135 (1971); Delfino v. Torosian, 354 Mass. 395, 237 N.E.2d 694 (1968); Holtz v. Holder, 101 Ariz. 247, 418 P.2d 584, 587-88 (1966); Hackworth v. Davis, 87 Idaho 98, 390 P.2d 422, 425-26 (1964); Brantley v. Couch, 383 S.W.2d 307, 310 (Mo.App.1964); Apodaca v. Haworth, 206 Cal.App.2d 209, 23 Cal.Rptr. 461, 464 (1962); Maddux v. Donaldson, 362 Mich. 425, 108 N.W.2d 33 (1961); Ruud v. Grimm, 252 Iowa 1266, 110 N.W.2d 321 (1961); Murphy v. Taxicabs of Louisville, Inc., 330 S.W.2d 395, 397 (Ky.1959); Reed v. Mai, 171 Kan. 169, 231 P.2d 227, 231 (1951).


. Section 433B(2) provides:
Where the tortious conduct of two or more actors has combined to bring about harm to the plaintiff, and one or more of the actors seeks to limit his liability on the ground that the harm is capable of apportionment among them, the burden of proof as to the apportionment is upon each such actor.


. See also Betenbaugh v. Princeton Hospital, 50 N.J. 390, 235 A.2d 889 (1967); Martin v. Bengue, Inc., 25 N.J. 359, 136 A.2d 626 (1957); Jenkins v. Pennsylvania R. Co., 67 N.J.L. 331, 51 A. 704 (1902), which shifted the burden of apportionment to the defendants in contexts other than automobile collisions.


. Larsen was interpreted to have resolved the problem of apportionment in favor of the plaintiff in Note, Automobile Design Liability: Larsen v. General Motors and Its Aftermath, 118 U.Pa.L.Rev. 299, 303-304 (1969). The author there observed: “The difficulty of apportionment, in this instance, is an unpersuasive reason for taking cases from the jury. To do so abandons the injured plaintiff without a critical evaluation of the manufacturer’s conduct.” Id. at 304.


. As is manifest in Dole v. Dow Chemical Co., 30 N.Y.2d 143, 331 N.Y.S.2d 382, 282 N.E.2d 288 (1972), and in Kelly v. Long Island Lighting Co., 31 N.Y.2d 25, 334 N.Y.S.2d 851, 286 N.E.2d 241 (1972), apportionment rests upon defendants. Dole, as the majority opinion recognizes, did not alter a plaintiffs right to be compensated in full for the loss suffered. See Ausubel, The Impact of New York’s Judicially Created Loss Apportionment Amongst Tortfeasors, 38 Albany L.Rev. 155, 162-63 (1974).